Application for appointment of a committee of lunatic, and a counter application on the part of the lunatic to have the inquisition set aside for irregularity, or for leave to traverse, - or for a feigned issue to try the question of lunacy.
The chancellor decided that the alleged lunatic, except in T . cases of confirmed and dangerous madness, to be -judged of . ° and provided for by the court in the order for the commission, is entitled to reasonable notice of the time and place of the executing of a commission against him, and reasonable time to produce his witnesses before-the jury. But that it is not necessary that notice should be served on him personally where it is evident he keeps out of the way to avoid it.
That the jury have the right to inspect' and examine the lunatic, and that they should do so in every case of doubt when practicable, and that they may direct the person in whose custody the lunatic is, to produce him for that purpose.
That the court has a right to discharge an inquisition of lunacy upon an examination of the supposed lunatic in connection with the evidence produced before’the jury, subjecting him to the expense of an issue or a traverse, where, upon such an examination and evidence it is evident that the jury erred. But that where no change has taken place in the situation of the lunatic, it must be a very clear case of mistake or undue prejudice on the part of the jury to authorise the court to do so.
That the court will not discharge an inquisition upon exparte affidavits contradicting the finding of the jury, without any excuse given for neglecting to produce the deponents before the commissioners.
Order directing an issue to be made up and tried at the Rensselaer circuit, and that lunatic attend the trial thereof personally, and submit to such examination as may be re*26quired of him; and a reference to a master to appoint a committee to preserve lunatic’s estate, in the meantime directed.